Per Curiam,
In the court below, this proceeding was commenced by presentation of a petition, signed by the appellants and another, praying for a citation to appellee, as trustee, etc., to file an account. The citation was issued and appellee appeared and filed his answer, and an issue was formed by replication thereto. The matter was so proceeded in that on January 9,1899, for reasons given in the opinion of the orphans’ court, then filed, the proceedings were “dismissed at the costs of the petitioners.” Hence this appeal by two of them.
*32A careful examination of the record has satisfied us that there is no error therein that would justify us in sustaining either of the specifications of error. We find no question in any of them that requires discussion.
The correctness of the decree, dismissing the proceedings, is sufficiently vindicated in the opinion referred to, and on it the decree is affirmed and the appeal dismissed at appellant’s costs.